DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and affidavit filed October 11, 2021 have been received and entered into the case.  Claims 1 – 20 are pending; claims 16 – 20 are withdrawn; claims 1 – 15 have been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s reply and affidavit.
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment and reply.

Claim Rejections - 35 USC § 101
Previous rejections under 35 U.S.C. 101 are withdrawn due to applicant’s amendment and reply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102a1 as being anticipated by CN 108157973A.
CN 108 1579 73 teaches compositions for promoting glucolipid metabolism (abstract) wherein the compositions comprise Bifidobacterium longum, B. breve, Lactobacillus gasseri, L. rhamnosus, L. salivarius, L. crispatus, L. plantarum, L. fermenti, and L. casei having the claimed deposited strain numbers (claims) and inulin (embodiment 11).  The bacteria are lyophilized (claim 3) and included in at least 1011 CFUs (claims 3 and throughout) or in the claimed parts by weight (claim 2); the compositions include edible carriers such as milk powder, maltodextrin, oligosaccharides, dietary fiber, fruit juice powder, sugar alcohol, starch, magnesium stearate, and silica (claim 5); and may be in the claimed pharmaceutical forms (claim 7).
The reference anticipates the claimed subject matter.

Claims 1 – 3 and 12 – 15 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Goodman et al. (US 2018/0000878).

Regarding claims 2 and 14, the probiotics may be lyophilized and included at 1011CFUs (0100-0101, 0164-0165).
Regarding claims 3 and 12 – 13, the carriers are edible and may include inulin (dietary fiber), oligosaccharides, maltodextrin, starch or sugar alcohols (0088-0090).
Regarding claim 15, the forms include suspensions (aqueous solutions), tablets, pills, or capsules (0101).
Although Goodman does not specifically teach the composition is for promoting glucolipid metabolism, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Notwithstanding, Goodman does teach the compositions are effective for supporting a healthy state of being including maintaining metabolism and metabolic pathways (0077).  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
As such, the reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 2018/0000878) alone; or in view of CN 108157973A.
Regarding claim 1, Goodman teaches probiotic compositions comprising probiotics and inulin (an edible carrier) (abstract, 0097, 0157, claims) wherein the probiotics may comprise Bifidobacterium longum, B. breve, Lactobacillus gasseri, L. rhamnosus, L. salivarius, L. crispatus, L. plantarum, L. fermenti, and L. casei (0092, 0158, claims).  Regarding claims 2 and 14, the probiotics may be lyophilized and included at 1011CFUs (0100-0101, 0164-0165).  Regarding claims 3, 5, 8 and 10 – 13, the carriers are edible and may include inulin (dietary 
Regarding claims 4 and 9, the reference does not teach the claimed deposited strains of probiotics.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute specific strains of the disclosed probiotic species as a simple substitution of one known element for another to obtain predictable results.  In further support, the instant strains were known in the prior art for their use in probiotic compositions.  CN 108157973A teaches the claimed strains of probiotics in compositions wherein the bacteria are combined together (claims) with inulin (embodiment 11), lyophilized (claim 3) and included in the claimed amounts (claims 2, 3) with the claimed edible carriers (claim 5) and may be in the claimed pharmaceutical forms (claim 7).  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include the claimed strains in the compositions of Goodman and with a reasonable expectation for successfully obtaining an effective probiotic composition.
Regarding claims 6 - 7, the reference does not teach the compositions having the claimed parts by weight.  However, Goodman teaches the probiotics are active components of the compositions (abstract, 0091) and that the compositions are effective for supporting a healthy state of being including maintaining metabolism and metabolic pathways (0077).  Moreover, the probiotics are recognized as result effective variables.   As such, at the time the claims were filed it would have been obvious to one of ordinary skill in the art to optimize the amounts of probiotics in the compositions of Goodman as a matter of routine practice and experimentation and with a reasonable expectation for successfully obtaining an effective probiotic composition.

Absent evidence of an unexpected result or benefit, the claims are rejected.


Response to Arguments
Applicant argues that the prior art does not teach both the probiotics and inulin as actives; the ratio of probiotics to inulin; or the proportions of probiotics as in claim 2.  Applicant additionally argues that there is no motivation to include all nine microbes in the composition of Goodman.
However these arguments fail to persuade.  Regarding the argument that the prior art does not teach both the probiotics and inulin as actives, it is noted that the prior art teaches the claimed composition (as indicated by the anticipation rejections).  Thus, it is not required that the prior art recognize or disclose the function of the various elements therein.
Regarding the argument that the prior art does not teach the ratio of probiotics to inulin, it is noted that the claims do not require any particular ratio.  Thus, the argument is not commensurate in scope with the claimed invention.
Regarding the argument that the prior art does not teach the proportions of probiotics as in claim 2, it is iterated that CN 108 1579 73 teaches the compositions comprising the claimed bacteria (Bifidobacterium longum, B. breve, Lactobacillus gasseri, L. rhamnosus, L. salivarius, L. crispatus, L. plantarum, L. fermenti, and L. casei having the claimed deposited strain numbers) and inulin in the claimed parts by weight (claim 2).  Thus, the argument is not persuasive.  
Regarding the argument that there is no motivation to include all nine microbes in the composition of Goodman, it is iterated that both Goodman and CN teach compositions including each of the claimed strains.  Specifically, Goodman teaches probiotic compositions comprising probiotics and inulin (an edible carrier) (abstract, 0097, 0157, claims) wherein the probiotics may comprise Bifidobacterium longum, B. breve, Lactobacillus gasseri, L. rhamnosus, L. salivarius, L. crispatus, L. plantarum, L. fermenti, and L. casei (0092, 0158, claims); while the CN reference teaches the compositions comprising the claimed bacteria (Bifidobacterium longum, B. breve, Lactobacillus gasseri, L. rhamnosus, L. salivarius, L. crispatus, L. plantarum, L. fermenti, and L. casei having the claimed deposited strain numbers) and inulin in the claimed parts by weight (claim 2).  Thus, the argument is not persuasive.  
For these reasons and those stated above, the claims are rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699